DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ophardt et al. (20150190827).
Regarding claim 1, Ophardt discloses a dispenser for dispensing soap or sanitizer, comprising: a back plate (12, 20); and a container insert (16) removably securable to the back plate; wherein the insert comprises a first side defining a first container receiving feature (18) and a second side, opposite the first side, defining a second container receiving feature (113, 114) that has a different configuration or size than the first container receiving feature.
Regarding claim 2, the first container receiving feature comprises a channel defined inward from a side of the container insert (Fig. 19) with a rib (see annotated Fig. 19 below) projecting into the channel and the channel defining a detent (see annotated Fig. 19 below).

    PNG
    media_image1.png
    772
    698
    media_image1.png
    Greyscale

Regarding claims 3 and 15, the dispenser further comprising a container (103) including a pump portion (102) and a main body portion (104), wherein the pump portion is disposed in the channel of the container insert (Fig. 20).
Regarding claim 4, the back plate defines a plurality of apertures (Fig. 7).
Regarding claims 8 and 16, the dispenser further comprising a removable cover (14), further including a dispensing lever (15) pivotally engaged with the removable cover (par. 0042), wherein the dispensing lever pivots with respect to the removable cover between a neutral position and a dispensing position (par. 0042), and wherein the dispenser lever is configured to compress the pump portion of the container as the dispensing lever pivots from the neutral position to the dispensing position (par. 0067).
Regarding claim 11, the dispenser further comprising a removable cover (14), wherein the removable cover comprises a pivot shaft (30) that defines a pivot axis for the removable cover, wherein the pivot shaft is secured in place between an engaging portion (66 and 68) of the back plate and a lower engaging portion (67 and 69) of the container insert when the container insert is mated with the back plate (par. 0049; Fig. 13).
Regarding claim 17, the back plate includes a flexible locking flap (53) that snaps over a back edge of a top surface of the container insert when the container insert is mated with the back plate.
Claim(s) 1, 5-6, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis, II et al. (20110101029).
Regarding claim 1, Lewis discloses a dispenser for dispensing soap or sanitizer, comprising: a back plate (14); and a container insert (24, 26) removably securable to the back plate; wherein the insert comprises a first side defining a first container receiving feature (24) and a second side, opposite the first side, defining a second container receiving feature (26) that has a different configuration or size than the first container receiving feature.
Regarding claim 5, the back plate includes a pair of spaced-apart side walls that project forward from a plane of the back plate (Figs. 1-2), and wherein each of the spaced-apart sidewalls define a guide rib on a lateral outward surfaces of the spaced-apart side walls (see annotated Fig. 2 below).

    PNG
    media_image2.png
    827
    773
    media_image2.png
    Greyscale

Regarding claim 6, the dispenser further comprising a removable cover (12), wherein each of the guide ribs tapers forwardly from the plane of the back plate so that the removable cover can be guided into a correct alignment as the removable cover is operably secured to at least one of the back plate and the container insert (Fig. 1 and annotated Fig. 2 above).
Regarding claim 13, the back plate includes a flexible locking flap (54) that snaps over a back edge of a top surface of the container insert when the container insert is mated with the back plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt et al. 
Regarding claim 7, the dispenser further comprising a removable cover (14), wherein an upper edge of the cover defines a flexible flange with an engagement lip (100) that is located to engage a corresponding engagement slot (101) in a top surface of the back plate when the removable cover is in a closed position. Ophardt discloses the claimed invention except for the lip being located on the back plate and the slot being located on the removable cover. However, one of ordinary skill in the art would have expected the Ophardt lip and slot and the claimed lip and slot to function equally well because reversing the position of the lip and slot would not affect the function of the lip and slot. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to reverse the location of the lip and slot because doing so would not have affected the function of the lip and slot. Furthermore, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 166.
Allowable Subject Matter
Claims 9-10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest accessing a container insert; removing the container insert that was attached to a back plate of the dispenser in a first orientation; attaching the container insert to the back plate in a second orientation that is different than the first orientation; and covering the back plate and container insert.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754